DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Correction

This Notice of Allowance corrects the previous Notice of Allowance.  Subsequent to the mailing of the previous Notice of Allowance Applicant submitted an Amendment.  This Amendment in part cancels claim 15.  Also, new claim 33 has been added by the latest Amendment.  So the correction by this new Notice of Allowance  is that claim 15 is no longer listed as an allowed claim and new claim 33 is now also listed as an allowed claim.


Allowable Subject Matter

Claims 1-13, 17, 18, and 20-33 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims are still allowed over the prior art for the reasons set forth under Allowable Subject Matter on page 6 of Applicant’s Amendment of September 29, 2021 (Applicant adopted claim limitations into independent claims from dependent claims indicated to be allowable) as the latest amendment does not affect the scope of the claimed subject matter previously considered.  A discussion of allowable subject matter over prior art by the Examiner may be found in the Non-Final Office action mailed on June 30, 2021, bottom of 
page 43 – page 46.     

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             January 10, 2022